DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najla Megherbi et al. (“Radon transformation based automatic metal artefeacts generation for 3D threat image proection” Bd. 8901, 16. 2013.10.16, Seite 8901B, XP055224962, DOI: 10.1117/12.2028506, ISBN: 978-62841-730-2).
Regarding claim 1, Najla teaches a production method for test X-ray images, the method comprising: 
preparation of first computed tomography (CT) data (clear bag CT image) that represent an inspection object, second CT data (bag metal-only CT image) that represent metal portions contained in the inspection object, and third CT data (threat item metal -only CT image) that represent metal portions of a target object, which is to be fictitiously inserted into the first CT data; 
transformation of the first, second, and third CT data (B, BM, TM) from the image space (BR) into corresponding first sinogram data (SB), second sinogram data (SBM), and third sinogram data (STM) in the radon space (RR); 
calculation of the artifact sinogram data (SA) in the radon space (RR), which represent metal artifacts that are to be added to the first CT data (B) based on the target object that is to be inserted.

The transformation of the sinogram data is known (see PCT written option, PCT/EP2018/052806).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the transformation of aaaaa with the known alternative transformation, since it would provide better mathematical processing (see PCT written option, PCT/EP2018/052806).
Regarding claim 2, Najla teaches insertion of fourth CT data (T), which represent the target object, into the first CT data (B) in order to obtain CT test image data (FTI) (see PCT written option, PCT/EP2018/052806).
Regarding claim 3, Najla teaches derivation of at least one of 3D X-ray images and 2D X-ray images of the inspection object from the CT test image data (FTI) (see PCT written option, PCT/EP2018/052806).
Regarding claim 6, Najla teaches the insertion of CT data (A, T) into the first CT data (B) comprises: weighted combination of a material property value, which is associated with a particular voxel in the first CT data (B), as a function of a respective material property value, which is associated with a corresponding voxel of the CT data that are to be added, wherein corresponding spatial coordinates are associated with the corresponding voxel and the particular voxel (see PCT written option, PCT/EP2018/052806).
Regarding claim 8, Najla teaches the CT data (B, BM, TM, T, A) comprise at least: one value for a material property; and coordinates for determining the position of a voxel, which is associated with the at least one value for a material property (see PCT written option, PCT/EP2018/052806).
Regarding claim 9, Najla teaches a computer program product having a computer program, which has software means for carrying out a method according to claim 1 when the computer program is run in an automation system (see PCT written option, PCT/EP2018/052806).

Regarding claim 11, Najla teaches the production apparatus has an automation system for carrying out the production method (see PCT written option, PCT/EP2018/052806).
Regarding claim 12, Najla teaches a central control unit for at least one X-ray inspection unit for nondestructive inspection of an inspection object including a luggage item or other package, having a production apparatus according to claim 9 (see PCT written option, PCT/EP2018/052806).
Regarding claim 13, Najla teaches at least one display unit for displaying X-ray images of a current inspection object for visual inspection by an operator or for displaying a test X-ray image (see PCT written option, PCT/EP2018/052806).
Regarding claim 14, Najla teaches an X-ray inspection unit for nondestructive inspection of an inspection object including a luggage item or other package, which has a central control unit according to claim 12 or is operatively and communicatively connected thereto (see PCT written option, PCT/EP2018/052806).
Regarding claim 15, Najla teaches a luggage or package screening system having at least one X-ray inspection unit and a central control unit according to claim 12 (see PCT written option, PCT/EP2018/052806).
Regarding claim 18, Najla teaches the material property is at least one of an absorption coefficient, a material density value, and an atomic number (see PCT written option, PCT/EP2018/052806).
Regarding claim 19, Najla teaches the coordinates are three-dimensional (3D) coordinates. 
.
Allowable Subject Matter
Claims 4-5, 7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4-5 and 16-17, the prior art fails to teach for each pixel (p) in an associated artifact sinogram, an intensity value (SA(p)) is calculated in accordance with the following rules: (i) SA(p)=(q .mu.-q SB(p)) if STM(p).noteq.0 and SBM(p)=0 and (ii) SA(p)=0 otherwise, where q is a predetermined value between 0 and 1 and .mu. is the maximum in the associated second sinogram data. 
Regarding claim 7, the prior art fails to teach insertion of CT data (A, T) into the first CT data (B) also comprises: classification, by means of a predetermined threshold in the CT data (T, A) to be added, of first voxels whose material property values lie below the predetermined threshold, second voxels whose material property values lie in a predetermined range above the predetermined threshold, and third voxels, whose material property values lie above this predetermined range; ignoring of the CT data of the first voxels; weighted combination of the material property value, which is associated with a particular voxel of the first CT data (B), with the material property value of a corresponding second voxel of the CT data that are to be inserted; and replacement of the material property value, which is associated with a particular voxel of the first CT data (B), with a material property value, which is associated with a corresponding voxel of the CT data that are to be added, wherein in the step of the blending and in the step of the replacement, corresponding spatial coordinates are associated with the corresponding voxel and the particular voxel.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bedford et al. (US 20150325010), Li et al. (US 10697903) and Manhart (US 20190374187) teach metal artifact compensating systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884